            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

VICTOR LAMAR ROGERS, JR.,
       Plaintiff,
v.                                                  Case No. 1:19-cv-138-AW-GRJ
W. SINGER, et al.,
     Defendants.
_______________________________/
                             ORDER OF DISMISSAL

       This is before the Court on the Magistrate Judge’s Report and

Recommendation (ECF No. 5). No objections have been filed. The Court adopts the

Report and Recommendation and incorporates it into this Order. The case is

dismissed. The Clerk shall enter a judgment stating: “This case is dismissed pursuant

to 28 U.S.C. §§ 1915A(b)(1), 1915(e)(2)(B)(i), and 1915(e)(2)(B)(ii) as malicious

and for failure to state a claim on which relief can be granted.” The Clerk shall close

the file.

       SO ORDERED on September 9, 2019.

                                        s/ Allen Winsor
                                        United States District Judge
